Title: To James Madison from James Maury, 1 July 1803 (Abstract)
From: Maury, James
To: Madison, James


1 July 1803, Liverpool. Wrote JM on 23 June. Has “received official notice of his Britannic Majesty having judged it expedient to establish the most rigorous Blockade at the entrance of the mouth of the Elbe & to maintain & enforce the Same in the strictest manner according to the Usages of War.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 1 p.; in a clerk’s hand, signed by Maury; docketed by Wagner as received 29 Aug.



   
   A full transcription of this document has been added to the digital edition.

